DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment to the claims filed 10/31/2021 has been entered. Claim(s) 1, 3-4, 6, 9, 11, 13-15 and 17 is/are currently amended. Claim(s) 2 and 12 has/have been canceled. Claim(s) 1, 3-11 and 13-20 is/are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1, 3-11 and 13-20 is/are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, claim 11 and claims dependent thereon, the limitation "a controller configured to control the biosensor to perform measurement of biological information and determine whether or not to perform measurement of the biological information based on the biometric output and a predetermined threshold" of claim 1 and the comparable limitation of claim e.g., in response to other condition), or is intended to only control the biosensor to perform measurement of biological information based on the outcome of the determination. The claims as presented appear to least encompass a controller that performs measurement without first performing the claimed determination, which does not appear supported by the application as filed. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1, 3-4, 7, 10-11, 13-14, 17 and 20 rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. 
Claims 1, 3-4, 7, 10-11, 13-14, 17 and 20 recite the step of determining whether or not to perform measurement of biological information based on the biometric output and a predetermined threshold. This limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting "by a controller," nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the controller language, "determining" in the context of this claim encompasses a user manually or mentally observing or evaluating an acquired biometric output and based on predetermined criteria (e.g., threshold(s)), judging whether to perform further analysis, e.g., perform measurement of biological information. If a claim limitation, under its broadest reasonable interpretation, covers performance of the 
This judicial exception is not integrated into a practical application. The independent claim(s) the additional elements of a generic optical biosensor, using a controller to perform a measurement, and to perform the determining step. The controller is recited at a high-level of generality (i.e., as a generic controller performing a generic computer function of performing a measurement and evaluating predetermined criteria) such that it amounts no more than mere instructions to apply the exception using a generic computer component. The step of performing a measurement and the biosensor are similarly recited at a high level of generality, without any relationship recited between the functions of the controller (between performing a measurement and the determination). These limitations are recited generally enough to encompass the sensor and controller/processing elements of any optical biosensor, such as, commercially available pulse oximeters used in hospitals, commercially available personal heart rate monitors, etc. Claims 7 and 17 recite the additional step of providing a notification when performing no measurement of the biological information, or insignificant extra-solution activity. The biosensor element/step merely requires the data necessary for performing the abstract idea and adding a step of generically notifying a user of the result of a determination does not add a meaningful limitation to the process of making said determination. Accordingly, these additional elements/steps do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore, the above-noted claims are directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a controller to perform the Parker v. Flook, 437 U.S. 584, 588-89, 198 USPQ 193, 196 (1978). Accordingly, the above-noted claims care not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 3-4, 7-11, 13-14, 17-18 and 20 is/are rejected under 35 U.S.C. 103 as obvious over US 2008/0171915 A1 (previously cited, Kawajiri) in view of US 2007/0282227 A1 (Nanba).
Regarding claims 1 and 3-4, Kawajiri teaches/suggests a measurement device, comprising: 
a biosensor having a light-receiving part to receive measuring light from a region to be tested and configured to obtain a biometric output based on the measuring light (Fig. 7, sensing section 103 having a light emitting element 103-1 and a light receiving element 103-2; ¶ [0078] wherein light emitted from the light emitting element 103-1 is dispersed by and reflected on a tissue such as a blood vessel in the finger, received by the light receiving element 103-2); and
a controller (Fig. 7, a measurement environment judging and measurement processing section sections 107, 108 and/or computer configured to perform the function(s) of said sections, ¶ [0202]) configured to control the biosensor to perform measurement of biological information (Fig. 8, Step S005; ¶ [0091] measurement processing section 108 drives the sensing section 103 to perform measurement) and determine whether or not to perform measurement of biological information based on the biometric output and a predetermined threshold (Fig. 8, Step S002; ¶ [0089] wherein, if the measurement environment judging section 107 judges that the measurement environment is unfavorable, the operation goes to S003, in which no measurement is performed, and if the measurement environment judging section 107 judges that the measurement environment is favorable, the operation goes to S004 then S005, i.e., a measurement of biological information is performed; ¶ [0083] where comparator 107-3 judges whether or not the amplitude of the signal surpasses a predetermined criterion value).
e.g., ¶ [0170]). 
Nanba teaches and/or suggests a system comprising a controller (control unit) configured for detecting periods of motion/movement in biometric output, i.e., pulse wave data, based on the biometric output and a predetermined threshold, wherein the threshold is according to variation in a height of a peak and wherein motion is detected when the biometric output is greater than the threshold (Abstract, control unit checks if amplitude of pulse wave signals produced from the pulse wave sensor varies; ¶ [0114] where change from the sinusoidal waves or a change in the amplitude can be determined from the analysis of variation in the peak-to-peak pitch; ¶ [0143] where if the amplitude exceeds by more than 30% beyond the amplitude of the ordinary pulse wave signals, it can be presumed that motion artifact, coughing, yawning or the like, which is different from the ordinary calm state, has occurred; etc.). 
As Kawajiri suggests periods of motion is an unfavorable measurement condition, as noted above, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kawajiri with an alternate/additional threshold according to variation in a height of a peak as taught/suggested by Nanba, wherein the controller is configured for performing measurement of the biological information when the biometric output is smaller than the threshold (i.e., when no motion is detected) and not performing measurement of the biological information when the biometric output is greater than the threshold (i.e., when motion is detected) in order to improve the reliability of performed measurements (Kawajiri, ¶ [0170]). 
Regarding claims 11 and 13-14, Kawajiri teaches and/or suggests a measurement method, comprising: 
obtaining a biometric output by a biosensor (Fig. 7, sensing section 103 having a light emitting element 103-1 and a light receiving element 103-2; ¶ [0078] wherein light emitted from the light emitting element 103-1 is dispersed by and reflected on a tissue such as a blood vessel in the finger, received by the light receiving element 103-2);
controlling, by a controller (Fig. 7, a measurement environment judging and measurement processing section sections 107, 108 and/or computer configured to perform the function(s) of said sections, ¶ [0202]), the biosensor to perform measurement of biological information (Fig. 8, Step S005; ¶ [0091] measurement processing section 108 drives the sensing section 103 to perform measurement); and
determining, by the controller, whether or not to perform measurement of the biological information based on the biometric output and a predetermined threshold (Fig. 8, Step S002; ¶ [0089] wherein, if the measurement environment judging section 107 judges that the measurement environment is unfavorable, the operation goes to S003, in which no measurement is performed, and if the measurement environment judging section 107 judges that the measurement environment is favorable, the operation goes to S004 then S005, i.e., a measurement of biological information is performed; ¶ [0083] where comparator 107-3 judges whether or not the amplitude of the signal surpasses a predetermined criterion value).
Kawajiri does not teach the threshold is according to variation in a height of a peak. However, as noted above, Kawajiri teaches/suggests only performing a measurement when the measurement environment is favorable, and further teaches and/or suggests movement/motion is a disturbance factor leading to an unfavorable measurement environment (e.g., ¶ [0170]). 
i.e., pulse wave data, based on the biometric output and a predetermined threshold, wherein the threshold is according to variation in a height of a peak and wherein motion is detected when the biometric output is greater than the threshold (Abstract, control unit checks if amplitude of pulse wave signals produced from the pulse wave sensor varies; ¶ [0114] where change from the sinusoidal waves or a change in the amplitude can be determined from the analysis of variation in the peak-to-peak pitch; ¶ [0143] where if the amplitude exceeds by more than 30% beyond the amplitude of the ordinary pulse wave signals, it can be presumed that motion artifact, coughing, yawning or the like, which is different from the ordinary calm state, has occurred; etc.). 
As Kawajiri suggests periods of motion is an unfavorable measurement condition, as noted above, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Kawajiri with an alternate/additional threshold according to variation in a height of a peak as taught/suggested by Nanba, wherein the controller is configured for performing measurement of the biological information when the biometric output is smaller than the threshold (i.e., when no motion is detected) and not performing measurement of the biological information when the biometric output is greater than the threshold (i.e., when motion is detected) in order to improve the reliability of performed measurements (Kawajiri, ¶ [0170]). 
Regarding claims 7, 8, 17 and 18, Kawajiri as modified teaches/suggests the controller is further configured for determining to give a predetermined notification when no measurement of the biological information is performed via a notification part (Fig. 7, display section 104 functioning as a measurement environment notifying section for notifying a user of biological 
Regarding claim 9, Kawajiri as modified teaches/suggests the device further comprises a position adjustment part configured to adjust a position of the biosensor with respect to the region to be tested, wherein the position of the biosensor with respect to the region to be tested can be adjusted by the position adjustment part (measurement environment adjusting section 102; ¶ [0074]). 
Regarding claims 10 and 20, Kawajiri as modified teaches/suggests the biometric output includes pulse wave data (¶ [0061] where the biological information may comprise pulse-beat, blood pressure, and even blood oxygen saturation from a pulse wave). 

Claim(s) 5-6 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawajiri in view of Nanba as applied to claim(s) 1 and 11 above, and further in view of US 6,402,690 B1 (previously cited, Rhee).
Regarding claims 5-6 and 15-16, Kawajiri as modified teaches/suggests the limitations of claims 1 and 11, as discussed above, and further teaches and/or suggests the device comprises a light emitting part configured to output measuring light to the region to be tested (light emitting element 103-1; ¶ [0078]), but does not expressly teach, when performing measurement of the biological information, the controller adjusts an output intensity of the biometric output of the biosensor by adjusting an intensity of the measuring light output by the light emitting part. 
etc. control loop for regulating the intensity of light emitted by the light source; the LED level may be adjusted by a control loop to maintain the specified ratio or to optimize the signal level within specified constraints which may include power utilization). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device/method of Kawajiri with, when performing measurement of the biological information, the controller adjusting an output intensity of the biometric output of the biosensor by adjusting an intensity of the measuring light output by the light emitting part as taught/suggested by Rhee in order to compensate for temperature effects, maintain a desired SNR, optimize the signal level within specified constraints which may include power utilization, etc. (Rhee, col. 5, lines 14-29). 

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawajiri in view of Nanba as applied to claim(s) 11 above, and further in view of US 6,808,473 B2 (previously cited, Hisano).
Regarding claim 19, Kawajiri as modified teaches/suggests the limitations of claim 11, as discussed above, and further discloses disposing the biosensor, by a connection configured to be 
Hisano teaches and/or suggests a comparable measurement method comprising disposing a biosensor, by an ear canal connection configured to be inserted in an ear canal, into the ear canal (col. 4, lines 57-58, col. 7, lines 16-52, etc., emitter and photodetector is placed in external auditory canal); and after disposing, adjusting a position of the biosensor with respect to a region to be tested (col. 7, lines 16-52, wherein the user turns the adjustment knob 220 on the external auditory canal portion 210 to orient the external auditory canal portion so that amplitude of the pulse wave is maximized).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the method of Kawajiri with disposing the biosensor, by an ear canal connection configured to be inserted in an ear canal, into the ear canal; and after disposing, adjusting a position of the biosensor with respect to a region to be tested as taught and/or suggested by Hisano in order to more accurately detect pulse waves and/or measure biological information (Hisano, col. 2, lines 4-9, suggesting the finger is a less accurate measurement location than the ear) and/or as a simple substitution of one known measurement location for measuring pulse waves and adjustable means for connection thereto for another to yield no more than predictable results. See MPEP 2143(I)(B).

Response to Arguments
Applicant's arguments with respect to the prior art rejections (pg. 7) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's remaining arguments (pgs. 6-7) have been fully considered but they are not persuasive. 
With respect to rejections under 35 U.S.C. 101, Applicant submits the claims do not recite an abstract idea because the claims recite a biosensor and a controller. The examiner respectfully disagrees. Claims can recite a mental process even if they are claimed as being performed on a computer. Both product claims and process claims may recite mental processes. See MPEP 2106.04(a)(2)(III). The recited determination step can practically be performed in the human mind, such that the pending claims recite a mental process, i.e., an abstract idea. With respect to the biosensor limitation, the claimed biosensor limitation is not comparable to the example cited by Applicant. Firstly, the pending claims include additional limitations, with at least one of which reciting an abstract idea, as noted above. As such, the biosensor limitation of the present claims is an additional limitation recited in a claim reciting an abstract idea, and has been evaluated as such in accordance with the current eligibility guidelines, which requires a determination of whether this limitation practically applies the abstract idea, or adds significantly more to the abstract idea. In the present case, it does not. The examiner notes the same glucose-sensing earring limitation referred to by Applicant is also discussed elsewhere in the MPEP, in the context of evaluating whether a limitation is a well-understood, routine, and/or conventional activity. In this example it is the integration of a glucose sensor into an earring that is noted as significant, not the mere i.e., pre-solution activity) is recited at a high level of generality, encompassing all optical sensors for use on any part of the body, which are widely/commonly used in clinical monitoring (e.g., pulse oximeters in hospitals). In view of the above, the claimed biosensor does not amount to significantly more than the recited abstract idea, and the claims are not patent-eligible.
Applicant further submits, "in accordance with the suggestions by the Examiner during the interview. As the Examiner indicated during the interview, Applicant respectfully submits the amended claims overcome the 35 U.S.C. § 101 rejection" (Remarks, pgs. 6-7). 
The examiner respectfully disagrees, and notes no agreement was reached with respect to amendments that would overcome the 101 rejection(s) during the interview. See Interview Summary mailed 10/20/2021. Additionally, as discussed above with respect to rejections under 35 U.S.C. 112(b), there does not appear to be relationship between the newly added control step and the recited abstract idea, such that is it unclear in what manner the newly added limitation could reasonably be interpreted as a practical application of said abstract idea. Lastly, as noted above, at the breadth the limitations are recited in the claim (i.e., a highly generic biosensor and controller therefor), the newly-added controller limitation appears to add no more than what is well-understood, routine and/or conventional in the field, for example, a generic controller associated with any commercially-available optical biosensor (e.g., for pulse oximetry, heart rate, etc.).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Meredith Weare whose telephone number is (571) 270-3957. The examiner can normally be reached Monday - Friday, 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Tse Chen, can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Meredith Weare/Primary Examiner, Art Unit 3791